Citation Nr: 0931594	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for scars on the right 
lower lip and mid back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1997 to October 2005.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In her January 2007 
Substantive Appeal, the Veteran requested a Travel Board 
hearing; she withdrew the request by correspondence received 
in February 2008.  
 
The Veteran had also initiated appeals of the January 2006 
denial of service connection for right shoulder impingement 
syndrome, insomnia, right ankle sprain, allergies, 
posttraumatic stress disorder (PTSD), and breathing problems.  
Subsequent ratings decisions granted service connection for 
such disabilities.  Accordingly, such matters are not before 
the Board.  

The issue of service connection for a low back disability is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action on her part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's scars on her right 
lower lip and mid back were incurred in service.


CONCLUSION OF LAW

Service connection for scars on the right lower lip and mid 
back is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303  (2008), 



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  However, inasmuch as this 
decision grants service connection for scars on the right 
lower lip and mid back, there is no reason to belabor the 
impact of the VCAA on this matter; any notice error or duty 
to assist failure as to this claim is harmless.  

B.  Factual Background

There were no scars noted when the Veteran was examined for 
induction in September 1996, and her service treatment 
records (STRs) do not show right lower lip and mid back 
scars.  Right lower lip and mid back scars were also not 
noted on June 2005 service separation examination.

The Veteran filed a claim seeking service connection for 
unspecified scars immediately upon separation from service in 
October 2005.  

On August 2006 VA examination the Veteran was found to have a 
small scar on her right lower lip and another on her mid 
back.  She indicated that the scar on her right lower lip was 
a residual from an infection in 1999, and the scar on her mid 
back was the result of a laceration sustained in 2000.  She 
stated she had not sought medical treatment for either. 

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

As was noted, a VA examination established that the Veteran 
has right lower lip and mid back scars.  Such scars were not 
noted on her service entrance examination, and she is 
entitled to a presumption of soundness on service entry as to 
such scars.  See 38 U.S.C.A. § 1111.  As they were noted on 
the first (in service or postservice) examination that was 
specific for the scars (other scars were noted on service 
separation examination, but the scars at issue were not 
excluded), it would be reasonable to conclude that they were 
acquired during service.  The Veteran's explanation of how 
she acquired the scars (on the lip from an infection, and on 
the mid back from a laceration) is plausible, as (given the 
description of the scars) is her report that did not seek 
treatment for the scars in service (providing explanation as 
to why the scars are not noted in STRs).  Although she is a 
layperson, the etiology of scars that appeared following 
infection or laceration is not a matter requiring medical 
expertise.  The Board finds no reason to question the 
credibility of the Veteran's accounts of how she acquired the 
two scars in question (See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed Cir. 2007); and the record does not point to any 
alternate etiology.  Accordingly, the Board concludes that 
service connection for right lower lip and mid back scars is 
warranted.


ORDER

Service connection for right lower lip and mid back scars is 
granted.


REMAND

The Veteran's STRs reveal that in September 1997 she was seen 
following a fall down stairs (landing on the low back 
(tailbone) area) and in October 2001, December 2004, and 
August 2005 she was seen for complaints of for low back pain.  
VA medical records show that she was seen for complaints of 
low back pain in March 2007.  While an August 2006 VA 
examination found lumbosacral strain and spondylolysis at L5, 
the examiner did not offer an opinion regarding a nexus 
between such disabilities and the Veteran's service.  

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event,  
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  Here, as there is evidence of current low back 
disability and that she was injured, and complained of low 
back pain in service, the McLendon low threshold standard as 
to when a VA examination is necessary is met.  Therefore, a 
VA examination to secure a medical nexus opinion is 
necessary.

Furthermore, as the Veteran has received VA treatment for low 
back pain, and reports of such treatment may contain 
pertinent information and are constructively of record, 
updated VA treatment records since August 2008 (the date of 
the last VA records in the claims file) must be secured on 
remand.  Any records of private medical treatment for the 
claimed disability may also contain pertinent information and 
should be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify (and provide releases for VA to 
secure records from) any and all sources 
of postservice private medical treatment 
or evaluation she received for low back 
disability.  The RO should secure for the 
record copies of the complete clinical 
records of all such treatment and/or 
evaluation from the identified sources.  
The RO should also secure for the record 
copies of complete clinical records of any 
VA treatment the Veteran received for low 
back disability since August 2008.

2.  The RO should then arrange for an 
orthopedic examination of the Veteran to 
determine the nature and etiology of her 
low back disability.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the record and examination of 
the Veteran, the examiner should provide 
opinions responding to the following:

(a) Identify (by medical diagnosis) each 
low back disability entity found on 
examination.

(b) For each low back disability entity 
diagnosed (to specifically include the 
spondylolysis and lumbosacral strain 
diagnosed on VA examination in August 
2006), please indicate whether such is at 
least as likely as not (a 50% or greater 
probability) related directly to the 
Veteran's active service/injury and 
complaints noted therein?

The examiner should explain the rationale 
for all opinions.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


